Per Curiam.
Suit by Gilmore against Nance, to recover money paid on a contract entered into between the parties, for the sale and delivery of hogs. Trial: finding and judgment for the plaintiff.
The case is before us on the evidence, upon a careful examination of which, we think it fails to sustain the finding. From the evidence, we are not able to perceive that the defendant was at all in default in the discharge of his part of the contract.
The judgment is reversed with costs. Cause remanded for a new trial.